Case 8:18-cv-03088-SCB-JSS Document 3 Filed 12/31/18 Page 1 of 3 PageID 120



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


GORDIE DANIELS

               Plaintiff,                        CASE NO. 8:18-cv-03088-SCB-JSS

       v.


HSN, INC. HSNi, LLC, and QURATE
RETAIL, INC. d/b/a QURATE RETAIL
GROUP

               Defendant.



 DEFENDANTS HSN, INC., HSNI, LLC AND QURATE RETAIL, INC.’S UNOPPOSED
   MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE OR OTHERWISE
                RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants HSN, Inc., HSNi, LLC and Qurate Retail, Inc. (collectively, “Defendants”)

respectfully move for a brief extension of time to and including January 11, 2019, to answer,

move or otherwise respond to Plaintiff’s Complaint, and state the following in support:

       1.      On November 27, 2018, Plaintiff filed this action against Defendants in the

Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida, Case No. 18-

007553-CI.

       2.      The summons and Complaint were served on Defendant HSNi, LLC on

December 6, 2018. Pursuant to 28 U.S.C. § 1446(b), Defendants timely removed the action to

this Court on December 26, 2018.

       3.      Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendants’ response(s)

to the Complaint are currently due on January 2, 2019.




                                                 1
Case 8:18-cv-03088-SCB-JSS Document 3 Filed 12/31/18 Page 2 of 3 PageID 121



       4.      Plaintiff’s Complaint allegations include representations that all three Defendants

acted as joint employers of Plaintiff. In order to fully investigate and formulate an appropriate

response(s) on behalf of all Defendants, particularly with respect to Plaintiff’s joint employment

allegations, counsel for Defendants requires a brief nine (9) day extension of time, up to and

including January 11, 2019, to respond to Plaintiff’s Complaint.

       5.      This extension is not being sought for the purposes of delay, nor will this brief

extension prejudice any party to the litigation.

       6.      The undersigned has discussed the subject matter of this motion with Plaintiff’s

counsel, and they are not opposed to the relief sought herein.

       WHEREFORE, Defendants HSN, Inc., HSNi, LLC and Qurate Retail Inc. respectfully

request an extension of time up to and including January 11, 2019, to answer, move or otherwise

respond to Plaintiff’s Complaint.

                  CERTIFICATION OF CONFERENCE WITH COUNSEL

       Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that he conferred with

Plaintiff’s counsel regarding the subject matter of this motion, and Plaintiff is not opposed to the

relief sought herein.

Dated: December 31, 2018



                    [REST OF PAGE INTENTIONALLY LEFT BLANK]




                                                   2
Case 8:18-cv-03088-SCB-JSS Document 3 Filed 12/31/18 Page 3 of 3 PageID 122



                                         Respectfully submitted,



                                         By: /s/ Dawn Siler-Nixon
                                            Dawn Siler-Nixon
                                            Florida Bar No. 993360
                                            E-mail: dsiler-nixon@fordharrison.com
                                            Nicholas S. Andrews
                                            Florida Bar No. 0105699
                                            E-mail: nandrews@fordharrison.com
                                            FORD & HARRISON LLP
                                            101 E. Kennedy Blvd., Suite 900
                                            Tampa, FL 33602
                                            (813) 261-7800 Telephone
                                            (813) 261-7899 Facsimile

                                             Attorneys for Defendants
                                             HSNi, LLC, HSN, Inc. and Qurate Retail, Inc.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 31, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system will which send a notice of electronic

filing to the following:

                                    Cynthia N. Sass, Esq.
                                        Sass Law Firm
                           601 West Dr. Martin Luther King, Jr. Blvd.
                                      Tampa, FL 33603

                                             And

                                     Shane B. Vogt, Esq.
                               Bajo Cuva Cohen & Turkel, P.A.
                              100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602

                             Attorneys for Plaintiff Gordie Daniels


                                            /s/ Dawn Siler-Nixon
                                            Dawn Siler-Nixon

WSACTIVELLP:10265717.1


                                               3
